            Case 1:18-cr-00352-NRB Document 28 Filed 10/09/20 Page 1 of 1
                                            U.S. Department of Justice
   [Type text]
                                                          United States Attorney
                                                          Southern District of New York
                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007



                                                          October 8, 2020

   By ECF
   The Honorable Naomi Reice Buchwald
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

          Re:     United States v. Marco Aurelio Rosales, 18 Cr. 352 (NRB)

   Dear Judge Buchwald:

            The Government respectfully submits this letter on behalf of both parties to jointly request
   that, in order to permit the parties additional time to discuss a potential pretrial disposition in this
   case and in light of guidance from public health authorities regarding risks related to COVID-19
   exposure, the Court adjourn for approximately forty-five (45) days the conference currently
   scheduled for October 22, 2020, at 11:30 AM. The parties understand that December 7, 2020, may
   be convenient for the Court and, if so, respectfully request that the conference be rescheduled to
   that date.

          The parties also respectfully request that the Court exclude time under the Speedy Trial
   Act, 18 U.S.C. § 3161(h)(7)(A), from October 22, 2020, until the date of the rescheduled status
   conference, in light of the circumstances of the COVID-19 pandemic and in order to permit
   additional time for discussions regarding a potential pretrial resolution.

Application granted. The status                           Respectfully submitted,
conference is adjourned until
December 7, 2020 at 10:30 a.m.                            AUDREY STRAUSS
Speedy trial time is excluded                             Acting United States Attorney
through that date. 18 U.S.C. §                            Southern District of New York
3161(h)(7)(A).
SO ORDERED.                                           By: /s/ Jarrod L. Schaeffer
                                                          Alison G. Moe
                                                          Robert B. Sobelman
                                                          Jarrod L. Schaeffer
                                                          Assistant United States Attorneys
Dated:    New York, New York                              Tel.: (212) 637-2225 / 2616 / 2270
          October 9, 2020
   cc:    Jessica Masella, Esq. (via ECF)
